Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 164, 168, 173-177, 182-184, 186-187 and 190-193 are pending and examined. Claims 1-163, 165-167, 169-172, 171-181, 185 and 188-189 have been cancelled.

Claim Objections
Claim 177 is objected to for failing to italicize Cannabis. 
Claim 190 is objected to for reciting the limitation “CBG” synthase as opposed to CBGA synthase.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 173 and 184 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 173 is drawn to a method comprising expressing cannabinoid synthases in the cytosol of a Cannabis plant cell and wherein the GT is a particular nucleotide 
Claim 184 is rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 164, 168, 173-177, 182-184, 186-187 and 190-193 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing the SEQ ID NO: 22, 46, 1, 3, 31, 11 or 13 in a tobacco cell, does not reasonably provide enablement for expressing the broad genus of nucleic acid and amino acid sequences in the cytosol of a Cannabis cell to predictably produce cannabinoids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The rejection is repeated, in part, for the reasons as set forth in the Office action dated 17 August 2020. Applicant’s arguments and claim amendments submitted on 09 February 2021 were carefully considered but were not found to be persuasive. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence 
Here, claims 164, 168, 173-177, 182-184, 186-187 and 190-193 broadly encompass a method comprising localizing CBGA, THCA or CBCA synthase to the cytosol of a Cannabis plant by removing the trichome targeting signal, biosynthesizing CBGA precursor and synthesizing THCA, CBCA or CBCA from said precursor, wherein the CBDA or THCA synthase has as little as 80% sequence identity to SEQ ID NO: 22 or 46, respectively, wherein the method further comprises expressing a GT that glycosylates at least one cannabinoid having at least one glycosylation site, generating a Cannabis suspension cell culture from said cell, and wherein said method may also comprise identifying said GT.
Meanwhile, the specification broadly defines cannabinoids as a chemical compound found in various species of plants and metabolites and synthetic analogues thereof that may or may not have psychoactive properties. The specification also defines cannabinoids based on compounds having a characteristic structure (p. 40, last ¶ through p. 41).
The specification teaches that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a glycosyltransferase (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBGA is produced (p. 55, Example 10; see Figures 21 and 22). 
When these same constructs were used in Cannabis varying levels of CBDA, not CBGA was produced, with varying levels of glycosylation (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8; see Figures 25 and 26). 
With respect to the genus of GTs, the specification fails to teach the critical motifs or domains that confer GT functional activity as encompassed by instant claims 173, 184, 186 and 190. While the specification teaches various GTs from tobacco (e.g., see p. 34), the art only teaches a nucleic acid sequence (Accession No. LC037193) having 86% sequence identity to the 76G1 glycosyltransferase of SEQ ID NO: 7 of the instant invention (see Attachment A in the Office action dated 16 April 2019; see also p. 34, line 5).
The specification does not teach the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, 2017, bioRxiv, “Cannabinoid glycosides: In vitro Production of a New Class of Cannabinoids with Improved Physiochemical Properties, p. 1-37; p. 12, last ¶. bridging p. 13).
Therefore, the skilled artisan would be unable to predictably glycosylate the cannabinoids as encompassed by the claims because the specification has failed to 
This is similarly true for the genus of nucleotide sequences as encompassed by instant claim 168: the specification only teaches the nucleotide sequence of SEQ ID NO: 22 and 46 and fails to teach the critical motifs or domains of that confer functional activity for the exhaustive genus of cannabinoid synthases that are THCA or CBDA synthases (i.e., those nucleotides having only 80% sequence identity to SEQ ID NO: 22 and 46).
Thus, in light of the state of the art and the lack of guidance presented in the specification regarding the structures that confer GT or cannabinoid synthase functional activity, the skilled practitioner would be unable to predictably make the genus of nucleic acids as claimed for producing the broad genus of cannabinoids as claimed, and would resort to undue trial and error experimentation which is tantamount to excessive experimentation.
It is also noted that specification fails to provide guidance for making, in fact, stably transformed Cannabis plants that produce cannabinoids with the various combinations of nucleotides sequences as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA extraction (see Figure 25, samples 5 and 11; see also p. 14 for figure description), and that even expressing CBDA and a GT does not increase CBDA levels as would be expected (compare row 3 versus control in the last row): 
arguendo that one of skill in the art could predictably transform a Cannabis plant following the teachings of the instant specification, one would not expect to predictably prevent cytotoxicity arising from cannabinoid production in order to practice the methods as claimed.
For example, Sirikantaramas et al teach that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa, while the byproduct of the THCA synthase reaction is hydrogen peroxide, which is toxic to the cell (Cannabis sativa L. - Botany and Biotechnology, 2017, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, 2007, The Journal of Biological Chemistry, 282:20739-20751; e.g., see Abstract; see also Sirikantaramas et al, 2005, Plant Cell Physiol., 46:1578-1582; p. 1580, col. 2, ¶ 1 and p. 1581, col. 1).
Here, the specification fails to teach, and the claims fail to recite, the necessary steps and/or elements required to reduce cytotoxicity arising from the production of cannabinoids in order to, in fact, produce cannabinoids in a stably transformed and regenerated plant or suspension cell cultures produced therefrom (e.g., see p. 67, Table 10).
Moreover, the art teaches that cannabis cell cultures do not produce cannabinoids and that cannabinoids were not detected in cell suspension cultures or somatic embryos induced from cell suspension cultures suggesting that cannabinoid synthesis is under tissue specific and/or developmental control (Peč et al, 2010, Biotechnol Lett, 32:935-941; p. 936, col. 1, ¶ 1; see also Flores-Sanchez et al, 2009, Journal of Biotechnology, 143:157-168; p. 161, col. 2, last ¶ bridging p. 162; see also p. 165, col. 2).
Cannabis cells, plants and cultures as broadly claimed for use in the production and accumulation of water-soluble cannabinoids.
However, the specification does not provide sufficient guidance for predictably making transgenic Cannabis cells, plants and cultures or for making and using the nucleic acid and amino acid sequences as broadly claimed.
Moreover, the prior art is also lacking in examples of predictable methods for transforming Cannabis cells, plants and cultures with transgenes, let alone those genes as encompassed by the claims in order to produce cannabinoids that are not toxic to the plant.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the Cannabis cells, plants and cultures as broadly claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.
 
Response to Arguments
Applicant traverses the rejection of the claims because of the amendments to the claims (Applicant response dated 09 February 2021, p. 1). This argument is not found to be persuasive for the reasons as set forth above.
Therefore, it is still determined that claims 164, 168, 173-177, 182-184, 186-187 and 190-193 remain rejected under 35 U.S.C. 112(a), first paragraph, for failing to comply with the scope of enablement requirement.

Claims 164, 168, 173-177, 182-184, 186-187 and 190-193 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated, in part, for the reasons as set forth in the Office action dated 17 August 2020. Applicant’s arguments and claim amendments submitted on 09 February 2021 were carefully considered but were not found to be persuasive. 
Claims 164, 168, 173-177, 182-184, 186-187 and 190-193 are drawn to a method comprising localizing CBGA, THCA or CBCA synthase to the cytosol of a Cannabis plant by removing the trichome targeting signal, biosynthesizing CBGA precursor and synthesizing THCA, CBCA or CBCA from said precursor, wherein the CBDA or THCA synthase has as little as 80% sequence identity to SEQ ID NO: 22 or 46, respectively, wherein the method further comprises expressing a GT that glycosylates at least one cannabinoid having at least one glycosylation site, generating a Cannabis suspension cell culture from said cell, and wherein said method may also comprise identifying said GT.
The specification broadly defines cannabinoids as a chemical compound found in various species of plants and metabolites and synthetic analogues thereof that may or may not have psychoactive properties. The specification also defines cannabinoids based on compounds having a characteristic structure (p. 40, last ¶ through p. 41).
The specification describes that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a glycosyltransferase (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
The specification describes when CBDA synthase with the trichome target sequence removed and a UDP glycosyltransferase and a Myb/catalase vector are expressed in N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBGA is produced (p. 55, Example 10; see Figures 21 and 22). 
When these same constructs were used in Cannabis varying levels of CBDA, not CBGA was produced, with varying levels of glycosylation (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8; see Figures 25 and 26). 
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
With respect to the genus of GTs, the specification fails to describe a representative number of nucleic acids or the critical motifs or domains that confer GT functional activity as encompassed by instant claims 173, 184, 186 and 190. While the specification describes various GTs from tobacco (e.g., see p. 34), the art only teaches a nucleic acid sequence (Accession No. 
The specification does not describe the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, p. 12, last ¶. bridging p. 13).
Therefore, based on the failure of the specification to describe a representative number of GTs, the failure to describe the structures that confer GT functional activity towards cannabinoids and the state of the art as discussed above, the skilled artisan would not be of the opinion that Applicant possesses the GTs as broadly claimed.
This is also true for the genus of nucleotide sequences as encompassed by instant claim 168: the specification only describes the nucleotide sequence of SEQ ID NO: 22 and 46 and fails to describe the critical motifs or domains of that confer functional activity for the exhaustive genus of cannabinoid synthases that are THCA or CBDA synthases (i.e., those nucleotides having only 80% sequence identity to SEQ ID NO: 22 and 46).
It is also noted that specification fails to describe, in fact, stably transformed Cannabis plants that produce cannabinoids with the various combinations of nucleotides sequences as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA extraction (see Figure 25, samples 5 and 11; see also p. 14 for figure description), and that even expressing 
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the teachings of the instant specification, one would not expect to predictably prevent cytotoxicity arising from cannabinoid production in order to practice the methods as claimed.
For example, Sirikantaramas et al describe that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa, while the byproduct of the THCA synthase reaction is hydrogen peroxide, which is toxic to the cell (p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, see Abstract; see also Sirikantaramas et al, 2005, p. 1580, col. 2, ¶ 1 and p. 1581, col. 1).
Here, the specification fails to describe, and the claims fail to recite, the necessary steps and/or elements required to reduce cytotoxicity arising from the production of cannabinoids and other byproducts in order to, in fact, produce cannabinoids in a stably transformed and regenerated plant or suspension cell cultures produced therefrom (e.g., see p. 67, Table 10).
Moreover, the art describes that cannabis cell cultures do not produce cannabinoids and that cannabinoids were not detected in cell suspension cultures or somatic embryos induced from cell suspension cultures suggesting that cannabinoid synthesis is under tissue specific and/or developmental control (Peč et al, p. 936, col. 1, ¶ 1; see also Flores-Sanchez et al, p. 161, col. 2, last ¶ bridging p. 162; see also p. 165, col. 2).

Given the lack of written description in the specification with regard to the methods as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because of the amendments to the claims (Applicant response dated 09 February 2021, p. 1). This argument is not found to be persuasive for the reasons as set forth above.
Therefore, it is still determined that claims 164, 168, 173-177, 182-184, 186-187 and 190-193 remain rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662